 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023

 3 Email: jkrieger@dickinson-wright.com
   Tenesa S. Powell
 4 Nevada Bar No. 12488
   Email: tpowell@dickinson-wright.com
 5 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
 6
   Tel: (702) 550-4400
 7
   Steven A. Caloiaro
 8 Nevada Bar No. 12344
   Email: scaloiaro@dickinson-wright.com
 9 100 West Liberty Street, Suite 940
   Reno, NV 89501
10
   Tel: (775) 343-7500
11
   Attorneys for Defendant/Counter-Claimant
12 Swisstrax Corporation

13
                              UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15
   SNAP LOCK INDUSTRIES, INC. a Utah Case No: 2:17-cv-02742-RFB-BNW
16 corporation,

17

18             Plaintiff/Counter-Defendant,       STIPULATION AND [PROPOSED]
                                                  ORDER TO EXTEND TIME TO FILE
19 vs.                                            JOINT PRETRIAL ORDER

20 SWISSTRAX CORPORATION., a California                     (First Request)
   corporation,
21

22             Defendant/Counter-Claimant

23 SWISSTRAX CORPORATION,
   a California corporation,
24
                          Counter Claimant,
25

26 vs.

27 SNAP LOCK INDUSTRIES, INC.,
   a Utah corporation,
28
                       Counter Defendant.
                                              1
 1         Defendant Swisstrax Corporation (“Swisstrax”) and Plaintiff Snap Lock Industries, Inc.
 2 (“Snap Lock”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully

 3 jointly submit this Stipulation Regarding Joint Pretrial Order, and state as follows:

 4          1.     On March 24, 2021, the Parties appeared at hearing regarding numerous motions.
 5          2.     At the conclusion of the hearing, the Court ordered the Parties to file the Joint
 6 Pretrial Order in sixty (60) days, by May 24, 2021.

 7          3.     The Court acknowledged this is a complex case with a large amount of discovery.
 8          4.     The Parties are attempting to work together to determine exhibits, resolve
 9 objections, and reach stipulations to narrow the disputes for trial and for trial efficiency.

10 Although the parties are making progress, they need a short extension to complete this task.

11          5.     Therefore, the Parties respectfully request an extension of time to file the Joint
12 Pretrial Oder deadline to Friday, May 28, 2021.

13          6.     Good cause exists and the Parties are not seeking the extension for undue delay.
14 Instead, this request is in an effort by the Parties to promote judicial economy and fully address

15 anticipated trial disputes.

16          Dated this 24 day of May 2021.
17   DICKINSON WRIGHT PLLC                               DORSEY & WHITNEY LLP
18
     _/s/_John L. Krieger__________________              _/s/ Tamara L. Kapaloski___
19   John L. Krieger                                     Brett L. Foster
     Steven A. Caloiaro                                  Tamara L. Kapaloski
20   Tenesa S. Powell                                    111 South Main Street, Suite 2100
     3883 Howard Hughes Pkwy., Suite 800                 Salt Lake City, UT 84111-2176 Telephone:
21
     Las Vegas, NV 89169                                 801-933-4082
22   Email: jkriger@dickinson-wright.com                 Email: foster.brett@dorsey.com
     Email: scaloiaro@dickinson-wright.com               Email: kapaloski.tammy@dorsey.com
23   Email: tpowell@dickinson-wright.com

24                                               ORDER
25                                                   IT IS SO ORDERED:
                                                     ____________________________________
26
                                                     Hon. Brenda Weksler
27                                                   United States Magistrate Judge

28                                                   DATED: ____________________________
                                                         DATED this 24th day of May, 2021.
                                                     2
